DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Claim Objections
Claim 1 is objected to because of the following informalities:  
The claims recite limitation “a digital canvas” in second line of the claim, but it is unclear as to whether the limitation is referring to same digital canvas recited in first line of the claim, or another digital canvas.  Therefore Examiner suggests the limitation “a digital canvas” recited in the second line of the claim should be amended, without adding new matter, in a manner that clarifies more specifically as to how the limitation “a digital canvas” recited in the second line of the claim relates, if at all, to the limitation “a digital canvas” recited in the first line of the claim.

Claims 1, 4-14, and 17-18 are objected to because of the following informalities:  claims insert hyphens preceding various limitations. The Examiner suggests removing all of the hyphens preceding various limitations.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In particular, the claim recites the limitation “the digital canvas” in fourth and sixth lines of the claim, which renders the claim indefinite because it is unclear as to whether the limitations are referring to same digital canvas recited in the first line of claim 1, or a same digital canvas recited in the second line of claim 1.  Accordingly, any claims dependent on claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.

Claim 4 recites limitation “the direction” in fifth line of the claim.
Claim 5 recites limitations “the direction” in sixth and eighth lines of the claim, “the end” in sixth, fourteenth, and seventeenth lines of the claim, and “the endpoint” in ninth and tenth lines of the claim.
Claim 6 recites limitations “the line” in third, sixth, ninth, eleventh, fourteenth, and seventeenth lines of the claim.
Claim 7 recites limitations “the direction” in fifth, seventh, and eleventh lines of the claim, and “the object” in tenth and eleventh lines of the claim.
Claim 9 recites limitation “the direction” in seventh and eighth lines of the claim.
Claim 10 recites limitation “the direction” in thirteenth line of the claim.
Claim 11 recites limitation “the direction” in fifth line of the claim.
Claim 13 recites limitation “the direction” in sixth and eighth lines of the claim.
Claim 14 recites limitations “the direction” in fifth, seventh, and eleventh lines of the claim, and “the object” in tenth and eleventh lines of the claim.
There is insufficient antecedent basis for the above limitations in the claims.  Accordingly, any one of claims dependent on claims 4-7, 9-11, or 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, and 7-14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Bennett et al., U.S. Patent Application Publication 2010/0223577 A1 (hereinafter Bennett).
Regarding claim 1, Bennett teaches a method of expanding a digital canvas, comprising: - providing a digital canvas; - receiving a first user input comprising a slice gesture; 5- determining a slice line on the digital canvas corresponding to the slice gesture (206 FIGS. 1-5, paragraph[0032] of Bennett teaches with reference now to FIG. 2, an exemplary digital map 202 (an "initial computer-generated geographic map") is presented in accordance with the present invention; a user has clicked a cursor 204 at a particular point 206 (or zone) on the main digital map 202; by dragging the cursor 204 away from the user-selected point/zone 206, two things occur simultaneously, depending on how far the cursor 204 is dragged; the first event that occurs is that a predefined section (per the user-selected point/zone 206) of the digital map 202 is overlaid over the digital map 202 as a zoom window 208, which presents a detailed view of the point/zone 206; the second event that occurs is that the zoom window 208 expands in proportion to how far the cursor 204 is dragged away from the user-selected point/zone 206; that is, the farther away from the original point/zone 206 that the zoom window 208 is moved by the movement of the cursor 204, the larger the zoom window 208 (and thus the zoom level of the zoom window 208) becomes; that is, the original point/zone 206 is for a specific and limited geographical area, and this limited geographical area is zoomed larger by the movement of cursor 204; note that in a preferred embodiment this enlargement is NOT caused by dragging a corner or side of the zoom window 208, but rather is only a function of how far the cursor 204 is moved from the original point/zone 206; as shown in FIG. 3, the zoom window 208 is then populated with a zoomed-in view of the original point/zone 206 and becomes zoom window 308; and in an alternate embodiment, the amount of zooming can later be adjusted by manually zooming the zoom window 208 in or out to provide more or less detail of the original point/zone 206, and See also at least ABSTRACT and paragraphs[0038]-[0039] of Bennett); 
- expanding the digital canvas based on the slice line; wherein - the slice line comprises a start point and an end-point (FIGS. 1-5, paragraph[0038] of Bennett teaches while the present invention describes the zoom windows as being enlarged in direct proportion to the movement of a cursor from an initial point, in one embodiment the zoomed windows can be manually enlarged to display additional information; that is, consider zoom window 208; by dragging a side or corner of zoom window 208, the zoom window 208 remains at its original zoom level, but shows additional information of surrounding areas; and that is, additional streets, etc. that were not initially visible within zoom window 208 are now made visible by dragging a side/corner of the zoom window outward, but while retaining the same zoom level of the original zoom window 208, and See also at least paragraphs[0026], [0032] and [0039] of Bennett).  
Regarding claim 2, Bennett teaches the method of claim 1 wherein the expanding the digital canvas comprises expanding the digital canvas along the slice line in a perpendicular direction to the slice line (FIGS. 1-5, paragraph[0038] of Bennett teaches while the present invention describes the zoom windows as being enlarged in direct proportion to the movement of a cursor from an initial point, in one embodiment the zoomed windows can be manually enlarged to display additional information; that is, consider zoom window 208; by dragging a side or corner of zoom window 208, the zoom window 208 remains at its original zoom level, but shows additional information of surrounding areas; and that is, additional streets, etc. that were not initially visible within zoom window 208 are now made visible by dragging a side/corner of the zoom window outward, but while retaining the same zoom level of the original zoom window 208, and See also at least paragraphs[0026], [0032] and [0039] of Bennett).
Regarding claim 3, Bennett teaches the method of claim 2 wherein the slice line comprises a slice line on the digital canvas corresponding to the slice gesture, the slice line projected in the digital canvas in either direction from both the start point and the end point (FIGS. 1-5, paragraph[0038] of Bennett teaches while the present invention describes the zoom windows as being enlarged in direct proportion to the movement of a cursor from an initial point, in one embodiment the zoomed windows can be manually enlarged to display additional information; that is, consider zoom window 208; by dragging a side or corner of zoom window 208, the zoom window 208 remains at its original zoom level, but shows additional information of surrounding areas; and that is, additional streets, etc. that were not initially visible within zoom window 208 are now made visible by dragging a side/corner of the zoom window outward, but while retaining the same zoom level of the original zoom window 208, and See also at least paragraphs[0026], [0032] and [0039] of Bennett).
Regarding claim 4, Bennett teaches the method of claim 1 further comprising: 20- receiving a second user input comprising a first shift gesture; - determining a first shift line on the digital canvas corresponding to the first shift gesture; - expanding the digital canvas along the slice line in the direction of the first shift line (FIGS. 1-5, paragraph[0038] of Bennett teaches while the present invention describes the zoom windows as being enlarged in direct proportion to the movement of a cursor from an initial point, in one embodiment the zoomed windows can be manually enlarged to display additional information; that is, consider zoom window 208; by dragging a side or corner of zoom window 208, the zoom window 208 remains at its original zoom level, but shows additional information of surrounding areas; and that is, additional streets, etc. that were not initially visible within zoom window 208 are now made visible by dragging a side/corner of the zoom window outward, but while retaining the same zoom level of the original zoom window 208, and See also at least paragraphs[0026], [0032] and [0039] of Bennett).  
Regarding claim 5, Bennett teaches the method of claim 4 further comprising: - receiving a third user input comprising a second shift gesture generally opposite in direction to the first shift gesture; - determining a second shift line on the digital canvas corresponding to the 30second shift gesture; -34 -- expanding the digital canvas along the slice line in the direction of the first shift line; and - expanding the digital canvas along the slice line in the direction of the second shift line (FIGS. 1-5, paragraph[0038] of Bennett teaches while the present invention describes the zoom windows as being enlarged in direct proportion to the movement of a cursor from an initial point, in one embodiment the zoomed windows can be manually enlarged to display additional information; that is, consider zoom window 208; by dragging a side or corner of zoom window 208, the zoom window 208 remains at its original zoom level, but shows additional information of surrounding areas; and that is, additional streets, etc. that were not initially visible within zoom window 208 are now made visible by dragging a side/corner of the zoom window outward, but while retaining the same zoom level of the original zoom window 208, and See also at least paragraphs[0026], [0032] and [0039] of Bennett).  
Regarding claim 7, Bennett teaches the method of claim 5 further comprising - providing a first shape located on the digital canvas inside a shift region bounded by - a first projection line formed from the start point of the slice line and projected parallel to the first shift line in the direction of the first shift line; - 35 -- a second projection line formed from the end point of the slice line and projected parallel to the first shift line in the direction of the first shift line; and - the slice line; 5- wherein the expanding the digital canvas further comprises translating the object a length of the first shift line in the direction of the first shift line (208 FIGS. 1-5, paragraph[0038] of Bennett teaches while the present invention describes the zoom windows as being enlarged in direct proportion to the movement of a cursor from an initial point, in one embodiment the zoomed windows can be manually enlarged to display additional information; that is, consider zoom window 208; by dragging a side or corner of zoom window 208, the zoom window 208 remains at its original zoom level, but shows additional information of surrounding areas; and that is, additional streets, etc. that were not initially visible within zoom window 208 are now made visible by dragging a side/corner of the zoom window outward, but while retaining the same zoom level of the original zoom window 208, and See also at least paragraphs[0026], [0032] and [0039] of Bennett).
Regarding claim 8, Bennett teaches the method of claim 7 further comprising - providing a second shape located on the digital canvas outside the shift 10region; - the expanding the digital canvas further comprises maintaining the location of the second shape (404 FIGS. 1-5, paragraph[0033] of Bennett teaches with reference now to FIG. 4, the main digital map 202 is shown with multiple persistent zoom windows 208, 402, and 404; each zoom window remains persistent until the user chooses to remove them by manually entering a command to the computer that is generating the digital map 202 to do so; note that the different zoom windows may have different zoom-levels, even though they may be initialized from a same or different original point/zone; that is, zoom window 208 and zoom window 402 are zoomed displays of a same original point/zone 406, but are at different zoom levels (e.g., zoom window 402 presents greater detail than zoom window 208 of the same original point/zone 406); zoom window 404, however, presents only a zoomed view of point/zone 408 from the original digital map 202; and in one embodiment, each of the zoom windows 208, 402, and 404 may be manually zoomed in or out after being created by the process described above (by dragging the cursor a distance from an original point/zone), and See also at least paragraphs[0024], [0026], [0032] and [0038]-[0039] of Bennett).  
Regarding claim 9, Bennett teaches the method of 7 wherein 15- providing a third shape comprising at least two points; - wherein - at least one point of the at least two points is located on the digital canvas inside the shift region; - the expanding the digital canvas further comprises translating the at 20least one point of the third shape in a length of the first shift line in the direction of the first shift line (FIGS. 1-5, paragraph[0038] of Bennett teaches while the present invention describes the zoom windows as being enlarged in direct proportion to the movement of a cursor from an initial point, in one embodiment the zoomed windows can be manually enlarged to display additional information; that is, consider zoom window 208; by dragging a side or corner of zoom window 208, the zoom window 208 remains at its original zoom level, but shows additional information of surrounding areas; and that is, additional streets, etc. that were not initially visible within zoom window 208 are now made visible by dragging a side/corner of the zoom window outward, but while retaining the same zoom level of the original zoom window 208, and See also at least paragraphs[0026], [0032] and [0039] of Bennett).
Regarding claim 10, Bennett teaches the method of 7 wherein - providing a fourth shape comprising at least two points; 25- wherein - at least one point of the at least two points is located on the digital canvas inside the shift region; - the expanding the digital canvas further comprises - creating a fifth shape comprising at least one point of the at 30least two points of the fourth shape outside the shift region; -36 -- creating a sixth shape comprising at least one point of the at least two points of the fourth shape inside the shift region comprising: - translating the sixth shape a length of the first shift 5line in the direction of the first shift line (FIGS. 1-5, paragraph[0038] of Bennett teaches while the present invention describes the zoom windows as being enlarged in direct proportion to the movement of a cursor from an initial point, in one embodiment the zoomed windows can be manually enlarged to display additional information; that is, consider zoom window 208; by dragging a side or corner of zoom window 208, the zoom window 208 remains at its original zoom level, but shows additional information of surrounding areas; and that is, additional streets, etc. that were not initially visible within zoom window 208 are now made visible by dragging a side/corner of the zoom window outward, but while retaining the same zoom level of the original zoom window 208, and See also at least paragraphs[0026], [0032] and [0039] of Bennett).
Regarding claim 11, Bennett teaches a system for an expandable digital canvas, comprising: a computer comprising: - a processor; 10- a memory; - an input device; - a display; wherein: - the processor operates to (102, 104, 136, 120, 110 FIGS. 1-5, paragraph[0014] of Bennett teaches computer 102 includes a processor unit 104 that is coupled to a system bus 106; processor unit 104 may utilize one or more processors, each of which has one or more processor cores; a video adapter 108, which drives/supports a display 110, is also coupled to system bus 106; in one embodiment, a switch 107 couples the video adapter 108 to the system bus 106; alternatively, the switch 107 may couple the video adapter 108 to the display 110; in either embodiment, the switch 107 is a switch, preferably mechanical, that allows the display 110 to be coupled to the system bus 106, and thus to be functional, only upon execution of instructions (e.g., Digital Geographical Map Control Program--DGMCP 148 described below) that support the processes described herein; and this switching causes a substantive transformation of the computer 102 from a system in which pending steps and/or results of the herein described method are NOT displayed, into a system in which these results ARE displayed, paragraph[0017] of Bennett teaches a hard drive interface 132 is also coupled to system bus 106; hard drive interface 132 interfaces with a hard drive 134; in a preferred embodiment, hard drive 134 populates a system memory 136, which is also coupled to system bus 106; system memory is defined as a lowest level of volatile memory in computer 102; this volatile memory includes additional higher levels of volatile memory (not shown), including, but not limited to, cache memory, registers and buffers; data that populates system memory 136 includes computer 102's operating system (OS) 138 and application programs 144, paragraph[0024] of Bennett teaches in one embodiment of the present invention, the hardware displayed in FIG. 1 is used as computer hardware logic for displaying a computer-generated geographic map on a video display (e.g., display 110); in one embodiment, a combination of I/O interface 116, mouse 120, and processor 104 function as a receiving logic for detecting, under the control of DGMCP 148, an input signal for initiating a map zoning mode for an initial computer-generated geographic map, wherein the map zoning mode prevents zooming of the initial computer-generated geographic map; and similarly, the combination of I/O interface 116, mouse 120, and processor 104 function as a zooming logic for zooming a user-selected area on the initial computer-generated geographic map, wherein said zooming generates a zoom window that displays and overlays an enlarged view of the user-selected area over the initial computer-generated geographic map, and See also at least paragraphs[0013], and [0025]-[0030] of Bennett): 15- show a digital canvas on the display; - receive a first user input comprising a slice gesture; - determine a slice line on the digital canvas corresponding to the slice gesture (206 FIGS. 1-5, paragraph[0032] of Bennett teaches with reference now to FIG. 2, an exemplary digital map 202 (an "initial computer-generated geographic map") is presented in accordance with the present invention; a user has clicked a cursor 204 at a particular point 206 (or zone) on the main digital map 202; by dragging the cursor 204 away from the user-selected point/zone 206, two things occur simultaneously, depending on how far the cursor 204 is dragged; the first event that occurs is that a predefined section (per the user-selected point/zone 206) of the digital map 202 is overlaid over the digital map 202 as a zoom window 208, which presents a detailed view of the point/zone 206; the second event that occurs is that the zoom window 208 expands in proportion to how far the cursor 204 is dragged away from the user-selected point/zone 206; that is, the farther away from the original point/zone 206 that the zoom window 208 is moved by the movement of the cursor 204, the larger the zoom window 208 (and thus the zoom level of the zoom window 208) becomes; that is, the original point/zone 206 is for a specific and limited geographical area, and this limited geographical area is zoomed larger by the movement of cursor 204; note that in a preferred embodiment this enlargement is NOT caused by dragging a corner or side of the zoom window 208, but rather is only a function of how far the cursor 204 is moved from the original point/zone 206; as shown in FIG. 3, the zoom window 208 is then populated with a zoomed-in view of the original point/zone 206 and becomes zoom window 308; and in an alternate embodiment, the amount of zooming can later be adjusted by manually zooming the zoom window 208 in or out to provide more or less detail of the original point/zone 206, and See also at least ABSTRACT and paragraphs[0038]-[0039] of Bennett); 
- expand the digital canvas based on the slice line; 20wherein - the slice line comprises a start point and an end point (FIGS. 1-5, paragraph[0038] of Bennett teaches while the present invention describes the zoom windows as being enlarged in direct proportion to the movement of a cursor from an initial point, in one embodiment the zoomed windows can be manually enlarged to display additional information; that is, consider zoom window 208; by dragging a side or corner of zoom window 208, the zoom window 208 remains at its original zoom level, but shows additional information of surrounding areas; and that is, additional streets, etc. that were not initially visible within zoom window 208 are now made visible by dragging a side/corner of the zoom window outward, but while retaining the same zoom level of the original zoom window 208, and See also at least paragraphs[0026], [0032] and [0039] of Bennett).  
Regarding claim 12, Bennett teaches the system of claim 11 wherein the processor is further operable to: - receive a second user input comprising a first shift gesture; 25- determine a first shift line on the digital canvas corresponding to the first shift gesture; - expand the digital canvas along the slice line in the direction of the first shift line (FIGS. 1-5, paragraph[0038] of Bennett teaches while the present invention describes the zoom windows as being enlarged in direct proportion to the movement of a cursor from an initial point, in one embodiment the zoomed windows can be manually enlarged to display additional information; that is, consider zoom window 208; by dragging a side or corner of zoom window 208, the zoom window 208 remains at its original zoom level, but shows additional information of surrounding areas; and that is, additional streets, etc. that were not initially visible within zoom window 208 are now made visible by dragging a side/corner of the zoom window outward, but while retaining the same zoom level of the original zoom window 208, and See also at least paragraphs[0026], [0032] and [0039] of Bennett).
Regarding claim 13, Bennett teaches the system of claim 12 wherein the processor is further operable to: - 37 -- receive a third user input comprising a second shift gesture generally opposite in direction to the first shift gesture; - determine a second shift line on the digital canvas corresponding to the second shift gesture; 5- expand the digital canvas along the slice line in the direction of the first shift line; and - expand the digital canvas along the slice line in the direction of the second shift line (FIGS. 1-5, paragraph[0038] of Bennett teaches while the present invention describes the zoom windows as being enlarged in direct proportion to the movement of a cursor from an initial point, in one embodiment the zoomed windows can be manually enlarged to display additional information; that is, consider zoom window 208; by dragging a side or corner of zoom window 208, the zoom window 208 remains at its original zoom level, but shows additional information of surrounding areas; and that is, additional streets, etc. that were not initially visible within zoom window 208 are now made visible by dragging a side/corner of the zoom window outward, but while retaining the same zoom level of the original zoom window 208, and See also at least paragraphs[0026], [0032] and [0039] of Bennett).
Regarding claim 14, Bennett teaches the system of claim 13 wherein the processor is further operable to: - provide a first shape located on the digital canvas inside a shift region bounded by - a first projection line formed from the start point of the slice line and projected parallel to the first shift line in the direction of the first shift line; 15- a second projection line formed from the end point of the slice line and projected parallel to the first shift line in the direction of the first shift line; and - the slice line; - wherein the expanding the digital canvas further comprises translating the 20object a length of the first shift line in the direction of the first shift line (208 FIGS. 1-5, paragraph[0038] of Bennett teaches while the present invention describes the zoom windows as being enlarged in direct proportion to the movement of a cursor from an initial point, in one embodiment the zoomed windows can be manually enlarged to display additional information; that is, consider zoom window 208; by dragging a side or corner of zoom window 208, the zoom window 208 remains at its original zoom level, but shows additional information of surrounding areas; and that is, additional streets, etc. that were not initially visible within zoom window 208 are now made visible by dragging a side/corner of the zoom window outward, but while retaining the same zoom level of the original zoom window 208, and See also at least paragraphs[0026], [0032] and [0039] of Bennett).

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett, in view of Utukuri et al., U.S. Patent Application Publication 2014/0019085 A1 (hereinafter Utukuri).
Regarding claim 15, Bennett teaches the system of claim 14; but does not expressly teach wherein the input device comprises a touch screen.  
However, Utukuri teaches wherein the input device comprises a touch screen (FIG. 1, paragraph[0102] of Utukuri teaches in other embodiments, system 100 may be used with a display monitor or screen to form a touchscreen; frame 108 may be mounted to the display monitor or may be part of the display monitor's housing; the radiation blocking object 124 in this case may be a finger, and as a person moves their finger onto or off of the display monitor, the presence of the finger is detected and its position on the display screen is estimated by controller 104; controller 104 may be coupled to (or may be part of) a touch screen system (which would also include the display monitor) and may provide estimates of the finger's position to the touch screen system; as a finger is moved about on the display screen, successive estimates of the finger's position can be recorded in the touch screen system to provide an electronic record of the finger's movement and the estimated positions can be displayed on the display monitor; the touch screen system may include software or other components to calculate the path of movement of the finger between its successive estimated positions and to smooth the calculated path; and such a touch screen system, in combination with system 100, would effectively allow a user to write or draw on the display monitor, or to manipulate objects displayed on the display monitor, using the person's finger).
Furthermore, Bennett and Utukuri are considered to be analogous art because they are from the same field of endeavor with respect to a display device, and involve the same problem of forming the display device for suitably detecting an input from a user for controlling the display device.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Bennett based on Utukuri wherein the input device comprises a touch screen.  One reason for the modification as taught by Utukuri is to allow a user to write or draw on a display monitor or to manipulate objects displayed on the display monitor (paragraph[0102] of Utukuri).
Regarding claim 17, Bennett and Utukuri teach the system of claim 15 wherein the touch screen comprises: - a display, - a frame, - 38 -- at least three radiation sensors mounted to the frame including a first radiation sensor, a second radiation sensor and a third radiation sensor, wherein the first, second and third radiation sensors are spaced from one another; - a plurality of radiation sources mounted to the frame, wherein at least 5some of the radiation sources are visible to each of the radiation sensors (128, 108, 102 and 602, 106 FIGS. 1 and 6, paragraphs[0062]-[0063] of Utukuri teach system 100 includes a pair of radiation sensors 102a, 102b, a controller 104 and a plurality of radiation sources 106 mounted on a frame or housing 108; frame 108 has a top side 110, bottom side 112, left side 114 and a right side 116; in this embodiment, radiation sources 106 are mounted on the left, bottom and right sides of frame 108; radiation sensor 102a is mounted at the top left corner of the frame 108 and radiation sensor 102b is mounted at the top right corner of the frame 108; frame 108 surrounds a surface 128; in various embodiments, the surface 128 may be the surface of a display screen, a writing surface or another surface; in this embodiment, frame 108 provides a bezel at the edges of the surface 128; radiation sources 106 and radiation sensors 102 are mounted within the bezel; in some embodiments, the frame may only partially surround or enclose the surface, for example, the frame may not enclose the top edge of the surface if no radiation sensors or sources are mounted adjacent the top edge; in other embodiments, the frame may support but not enclose the surface; for example, the frame may provide a support for the surface, radiation sensors and radiation sources, but may not have a bezel or other element that surrounds the surface; in other embodiments, the frame may itself provide some or all of the surface; for example, the frame may have solid surface between its edges and radiation blocking objects may be positioned on the solid surface when system 100 is in use; and typically, as in these examples, the surface will be mounted to the frame, and paragraphs[0113]-[0114] of Utukuri teach system 600 is similar in construction to systems 100 and 400 and corresponding components are identified by similar reference numerals; as with the systems described above, system 600 may be used as an electronic whiteboard system or a touchscreen system; system 600 includes three radiation sensors 602a, 602b and 602c, a controller 604, a plurality of radiation sources 606 mounted on a frame 608 and an LCD display screen; sources 606 are mounted on the left side 614, bottom side 612 and right side 616 of the frame 608; frame 608 also has a top side 610; radiation sensor 602a is mounted at the top left corner of frame 608; radiation sensor  602b is mounted at the top right corner of the frame 608; radiation sensor  602c is mounted between radiation sensors 602a and 602b on the top side 620 of the frame; radiation sensors 602a and 602b are separated by a distance d1; radiation sensors 602a and 602c are separated by a distance d2; controller 604 is coupled to radiation sensors 602 and radiation sources 606; and controller 604 controls the radiation sources and receives radiation intensity levels from the radiation sensors as described above in relation to system 100, and See also at least paragraphs[0060], [0083] and [0107] of Bennett); and - the processor coupled to radiation sources and the radiation sensors (FIG. 1, paragraph[0065] of Utukuri teach reference is first made to FIG. 1, which illustrates a system 100 for sensing or estimating the position of a radiation blocking object 124; controller 104 includes a processor 120, which may any type of device or component capable of operating system 100, including a hardware component, a software component or a component including both hardware and software or firmware or both; for example, processor 120 may be a microprocessor, microcontroller, gate array or any type of data processing or computing device; the processor can be programmed or configured to operate system 100 and its components and to communicate with external devices; controller 104 may also includes a memory 121, which may be accessed by processor 120; processor 120 controls the operation of controller 104 and system 100; instructions may be recorded in the memory 121, and may be loaded into the processor to configure the processor to perform control, data processing, data transformation and communication operations for controlling the operation of the controller 104 and the system 100 as described below; controller 104 is coupled to each radiation source 106; only some of these connections are illustrated in FIG. 1; and controller 104 is capable of activating each radiation source 106 independently so that when one radiation source is activated or on (i.e. emitting radiation) the remaining radiation sources are not activated or off (i.e. not emitting radiation)); 
(124 FIG. 1, paragraph[0100] of Utukuri teach system 100 may be used in various configurations to identify the position of various types of radiation blocking objects 124; for example, system 100 may be used with a whiteboard or other display surface; frame 108 may be attached to the edge or frame of the whiteboard, or may also be the frame of the whiteboard; the radiation blocking object 124 may be a pen used to write on the whiteboard and as the pen is moved about the surface of the whiteboard, its position is estimated by controller 104; controller 104 may be coupled to (or may be part of) a whiteboard system for recording estimates of the pen's position; by recording successive estimates of the pen's position, information on the whiteboard may be recreated in an electronic form and may be recorded for subsequent use, and it may be displayed or printed; and the whiteboard system may include software to calculate the path of movement of the pen between estimated positions and to smooth the calculated path, and See also at least paragraphs[0061] and [0065] of Utukuri).
Regarding claim 18, Bennett and Utukuri teach t10he system of claim 17 further comprising: - a stylus comprising: - a handle; - a radiation blocking member extending radially from the handle; 15- a tip extends opposite from the handle having a contact portion; and - wherein the contact portion is in slidable contact with the display and the height of the tip corresponds to the height of an optical plane above the display; 20- wherein the stylus cooperates with the touch screen to generate user input (124 FIGS. 1 and 4a, paragraph[0072] of Utukuri teach under the control of controller 104, system 100 is operable to estimate the physical position P124a(x124a, y124a) of radiation blocking object 124; in FIG. 1, radiation blocking object 124 is illustrated as a round object; radiation blocking object 124 may be the tip of a stylus, a finger or other object that blocks or attenuates radiation emitted by radiation sources 106 from reaching a radiation sensor 102; and the radiation blocking object is in contact with the surface 128, at point P124, which corresponds to the physical position P124a discussed here and the pixel position P124d discussed below, and See also at least paragraph[0104] of Utukuri).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bennett, in view of Utukuri, and Yamada et al., U.S. Patent Application Publication 2017/0123638 A1 (hereinafter Yamada).
Regarding claim 16, Bennett and Utukuri teach the system of claim 15; but do not expressly teach wherein the touch screen comprises a capacitive touch 25screen.  
However, Yamada teaches wherein the touch screen comprises a capacitive touch 25screen (41 and 52 FIGS. 1-3, paragraphs[0094]-[0095] of Yamada teaches the touch panel 52 is a detector that can detect an operation performed on the display area 2a of the cover panel 2 with an operator such as a finger; the touch panel 52 is, for example, a projected capacitive touch detector and is attached to the rear surface of the cover panel 2; when the user performs an operation on the display area 2a of the cover panel 2 with an operator such as an operating finger, a signal corresponding to the operation is input from the touch panel 52 to the controller 10; the controller 10 can specify, based on the signal from the touch panel 52, the purpose of the operation performed on the display area 2a and perform processing appropriate to the purpose; the touch panel 52 may be a pressure-sensitive touch panel; the touch panel 52 can detect a user's operation on the display area 2a of the display 41, and thus, it can be described that the touch panel 52 and the display 41 cooperate with each other to form an input unit; the touch panel 52 and the display 41 may be integrally formed; for example, a combination of the touch panel 52 and the display 41 may be formed by incorporating a touch sensor into each display element of the display panel; this configuration is employed in, for example, in-cell displays or on-cell displays; and the combination of the touch panel 52 and the display 41 can be referred to as a touch-sensor-equipped display, regardless of whether the touch panel 52 and the display 41 are integrally formed).
Furthermore, Bennett, Utukuri, and Yamada are considered to be analogous art because they are from the same field of endeavor with respect to a display device, and involve the same problem of forming the display device for suitably detecting an input from a user for controlling the display device.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Bennett based on Utukuri and Yamada wherein the touch screen comprises a capacitive touch 25screen.  One reason for the modification as taught by Utukuri is to allow a user to suitably perform an operation with their finger on a display area of a display (paragraph[0094] of Yamada).

Potentially Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but may be allowable if rewritten to overcome rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, indicated above, and to address objections indicated above and if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because for claim 6 the prior art references of record do not teach the combination of all element limitations as presently claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621